Citation Nr: 0522255	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral 
perforated tympanic membranes.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to August 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied service connection for 
bilateral hearing loss and bilateral perforated tympanic 
membranes.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.

3.  Bilateral tympanic membranes perforation was not manifest 
during service.

4.  Competent evidence of a nexus between bilateral tympanic 
membranes perforation and service is not of record.


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  Bilateral perforated tympanic membranes was not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss 
and bilateral perforated tympanic membranes.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2001, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in January 2002.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to the 
duty to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated April 2001 specifically described the evidence needed 
to substantiate the claim and requested the appellant that 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

In this case an initial decision was entered in August 2000.  
However, a VCAA letter was issued in April 2001 and that 
letter was followed by denovo (VCAA) review.  That second 
determination constitutes the decision of the department of 
the VA.  Therefore, notice predated the determination.

The Board notes that part of the veteran's service medical 
records were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The RO contacted 
NPRC in an attempt to locate complete service medical 
records.  Unfortunately, those records were not available.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains VA outpatient medical records.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

In June 1985, the veteran complained of grinding involving 
the left and right ear and of loss of hearing since 1957.

A VA medical report of September 1986 notes that the veteran 
stated he had been discharged from the military "on account 
of [his] ear."  The examination noted that he had a large 
perforation of the right tympanic membrane (TM).  The left TM 
was intact with some tympanosclerotis and moved fairly well 
with naumatic massage.

A VA medical report of October 1986 noted in the history that 
the veteran stated that he had a right ear disease and that 
he was discharged from the military because of it.  The 
examiner noted that the right TM was perforated and looked 
sclerotic.  The left TM was also noted as sclerotic.

An October 1986 VA audiological examination report indicated 
that puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
30
70
90
LEFT
20
10
25
25
40

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  


VA outpatient medical report of February 1987 noted that the 
veteran had complains of persistent drainage from the right 
ear with a definite perforation of the right eardrum.  The 
diagnosis was otitis media of the right ear with a failed 
tympanoplasty.

A May 1987 VA audiological examination report indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
40
80
90
LEFT
30
15
25
25
50

VA outpatient medical reports of May 1989 noted that both TMs 
were red and small perforations were seen in both.  The 
diagnosis was bilateral perforated TMs with otitis media.

In September 1998 an examiner noted that otoscopy revealed 
large central perforations.  Pure tone testing revealed 
severe to profound mixed hearing loss.  Word recognition 
score was good.  Tympanogram was consistent with abnormal 
middle war function. 

Statements from the veteran's sisters dated in August 2001 
state that the veteran had problem with his ears upon leaving 
the military for which he sought medical help.  

An April 2004 response from NPRC notes that the veteran was 
discharged from service under "AR 635-205, SPN 741: Enlisted 
Personnel -Lack of Job Performance Potential."

Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Hearing Loss Disability

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has a current disability of bilateral 
sensorineural hearing loss disability.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  VA audiological 
examinations show the veteran's auditory threshold meet the 
criteria for establishing disability.  

The Board notes that the veteran has asserted that his 
current bilateral hearing loss disability started in service 
and that he was discharged from service due to problems with 
his ears.  However, NPRC records show that the veteran was 
discharged due to "lack of job performance potential" and 
not for medical reasons.  In addition, the Board notes the 
statements from the veteran's sisters which state that the 
veteran had problems with his ears upon release from service.  
However, there is no competent evidence of a nexus between 
the veteran's service and his current bilateral hearing loss 
disability.

The competent evidence of record shows that hearing loss was 
first manifested more than a year after service.  The first 
report of bilateral hearing loss was not until October 1986.  
This was more than 28 years from the veteran's separation 
from the service.

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1957 to 1986, there was no record findings or 
diagnosis of bilateral hearing loss.  Thus, continuity of 
symptomatology was not shown after service.  In October 1986, 
the initial diagnosis of hearing loss disability as 
contemplated under 38 C.F.R. § 3.385 was shown.  The 
competent evidence of record shows that current hearing loss 
disability is not related to service.

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to service (1957) is 
not supported and is not reliable.

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  
However, in this context, it is not credible that there would 
be a gap of almost 30 years before the first evidence of 
hearing loss.  In a merits context, a lack of evidence of 
treatment is for consideration.  See Savage v. Gober, 10 
Vet.App. 488 (1997).

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).

Tympanic Membrane Perforation

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral tympanic membrane 
perforation.  As noted above, the Court has held that in 
order to establish service connection, there must be evidence 
of both a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.

The Board notes that the competent evidence of record shows 
that the first instance of a diagnosis of perforation of the 
TMs was more than a year after separation from service.  The 
first report of a perforated  right TM was not until 1986 
which was more than 28 years after separation from service, 
and of the left TM was not until 1989 which was more than 33 
years after separation from service.  There are no records of 
a diagnosis of or treatment for perforated TMs between 1957 
and 1986.  Thus, continuity of symptomatology was not shown 
after service.  Finally, the record does not contain 
competent evidence of a nexus between the currently diagnosed 
bilateral TM perforation and service.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral tympanic membrane perforations.  Because there 
is no approximate balance of positive and negative evidence, 
the rule affording the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela 
Cruz, 15 Vet. App. 143.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral perforated tympanic 
membranes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


